Judgment reversed on the law, and a new trial granted, without costs. The court found as a fact that notice of a meeting of April ninth, at which an amalgamation was to be considered, was not sent to all the members. This was undoubtedly an error. The complaint alleges that such notice was sent to all the members, and there is nothing in any of the papers to the contrary. In the light of this mistake, and because the record is wanting in facts which seem to be essential to a satisfactory determination of this case, we feel that in the interest of justice there should be a trial at which all the facts, including the by-laws and constitutions of the various organizations, in connection with the right of the local council to secede from the “ Independent State Council ” and join with the “ Regular State Council ” and the National Council, together with the necessary procedure therefor, if there be such right, may be elicited. When all the facts are before the court, the questions of law involved may be decided. Kelly, P. J., Rich, Manning, Young and Lazansky, JJ., concur.